Citation Nr: 0601844	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected tinea pedis, left foot.

2.  Entitlement to an initial compensable evaluation for 
service-connected residuals, left thumb fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran active military service from July 1998 to January 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for tinea pedis, 
left foot, and residuals, left thumb fracture, with each 
disability assigned a noncompensable (0 percent) evaluation.  
The veteran has appealed the issues of entitlement to initial 
compensable evaluations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's claim for an initial compensable 
evaluation for his service-connected residuals, left thumb 
fracture, the effective date for service connection is 
January 22, 2002 (i.e., the day after separation from 
service), and the veteran is appealing the original 
assignment of disability evaluations following awards of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Subsequent to the date of service connection, VA 
revised Diagnostic Codes 5216-5230, which pertain to 
ankylosis and limitation of motion of fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  The revisions became 
effective August 26, 2002.  Consideration of both the old and 
new criteria is warranted and the veteran should be informed 
of both the old and new criteria on remand.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 
(Nov. 19, 2003).

The new version of the regulation provides that motion of the 
thumb should be described by a statement as to the size of 
the gap, in centimeters, between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71, Diagnostic Code 5228, as amended by 67 Fed. 
Reg. 48,784-787 (July 26, 2002) (although the RO evaluated 
the veteran's left thumb disability under Diagnostic Code 
5224, the Board notes that the criteria for this diagnostic 
code was also changed under the new version of the 
regulation, and that the veteran is entitled to the highest 
rating available under either DC 5224 or DC 5228, see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995)).

In this case, the claims file does not currently contain 
findings sufficient to evaluate the veteran's left thumb 
disability under the new version of the regulation.  
Specifically, a review of the only examination report of 
record, the January 2002 VA examination report, shows that 
the findings on the range of motion of the affected thumb are 
insufficient for ratings purposes.  On remand, the veteran 
should be afforded a new examination of his left thumb.  

Additionally, with respect to the veteran's left foot tinea 
pedis, he has suggested that this disability has worsened and 
requested a new VA examination.  The rating criteria for skin 
disorders at 38 C.F.R. § 4.118 were also changed effective 
August 30, 2002.  See 67 Fed.Reg. 147 49590, 49596-99 (July 
31, 2002).  Likewise, consideration of both the old and new 
criteria is warranted and the veteran should be informed of 
both the old and new criteria.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA skin 
examination.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

The examiner should describe in detail 
the veteran's tinea pedis and scar of the 
left thumb, including size and location.  
Photographs of the affected areas should 
be included with the examination report.  

With respect to tinea pedis, the examiner 
should note whether there are any 
lesions, exfoliation, exudation, 
disfigurement, ulceration, crusting, or 
itching, and if so, to what extent.   The 
examiner should indicate in percentages 
how much of the entire body and how much 
exposed area is affected.  The examiner 
should also indicate whether or not there 
are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.  

With respect to any scars of the left 
foot and left thumb, the examiner should 
note whether there is any tenderness or 
pain on objective demonstration or any 
ulceration, and whether or not the 
scar(s) is unstable, poorly nourished, 
superficial, deep, or causes any 
limitation of function.  

2.  Schedule the veteran for an 
appropriate VA examination of his left 
thumb.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
residuals, left thumb fracture.  

The examiner should conduct range of 
motion testing for the left thumb.  
Motion of the thumb should be described 
by a statement as to the size of the gap, 
in centimeters, between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers.  
Whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
thumb is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report. 

3.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO must 
document its consideration of the old and 
revised criteria for rating disabilities 
of the skin and fingers.  See 67 Fed. 
Reg. 45,590-45,599 (July 31, 2002) and 67 
Fed. Reg. 48784-48787 (July 26, 2002).  
An appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

